 

EXHIBIT A

PROTEA BIOSCIENCES GROUP, INC.
2013 EQUITY INCENTIVE PLAN



 

1.           Purpose. The purpose of the Protea Biosciences Group, Inc. 2013
Equity Incentive Plan is to provide a means through which the Company and its
Affiliates may attract and retain key personnel, thereby strengthening their
commitment to the welfare of the Company and its Affiliates and aligning their
interests with those of the Company’s stockholders.

 

2.           Definitions. The following definitions shall be applicable
throughout the Plan:

 

(a)          “Affiliate” means any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company,
including any Parent or Subsidiary.

 

(b)          “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Restricted Stock, Stock Bonus Award and
Performance Compensation Award granted under the Plan.

 

(c)          “Award Agreement” means an agreement accepted by a Participant
evidencing an Award under the Plan and containing such terms and conditions, not
inconsistent with the Plan, as the Committee shall decide.

 

(d)          “Board” means the Board of Directors of the Company.

 

(e)          “Cause” means (i) the Company or an Affiliate having “cause” to
terminate a Participant’s employment or service, as defined in any applicable
document or policy between the Participant and the Company or an Affiliate or
(ii) in the absence of any such document or policy (or the absence of any
definition of “Cause” contained therein), (A) the Participant’s willful failure
to perform his duties and responsibilities; (B) the Participant’s commission of
any act of fraud, embezzlement, dishonesty or willful misconduct, (C)
unauthorized use or disclosure by the Participant of any proprietary information
of the Company or any Affiliate, or (D) Participant’s willful breach of any of
his obligations under any agreement with the Company or any Affiliate.

 

(f)          “Change in Control” shall, in the case of a particular Award,
unless the applicable Award agreement states otherwise or contains a different
definition of “Change in Control,” be deemed to occur upon:

 

(i)          An acquisition (whether directly from the Company or otherwise) of
any voting securities of the Company (the “Voting Securities”) by any “Person”
(as the term person is used for purposes of Section 13(d) or 14(d) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”)),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of the combined voting power of the Company’s then outstanding
Voting Securities.

 

(ii)         Approval by the Board of any definitive agreement, the consummation
of which would cause to occur:

 

 

 

 

(A)         A merger, consolidation or reorganization involving the Company,
where either or both of the events described in clauses (i) or (ii) above would
be the result;

 

(B)         A liquidation or dissolution of or appointment of a receiver,
rehabilitator, conservator or similar person for, or the filing by a third party
of an involuntary bankruptcy against, the Company; or

 

(C)         An agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to an Affiliate of the Company).

 

(g)         “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations (“Treasury Regulations”) promulgated and rulings issued thereunder.

 

(h)         “Committee” means a committee of at least two people as the Board
may appoint to administer the Plan or, if no such committee has been appointed
by the Board, the Board.

 

(i)          “Common Shares” means the common stock, par value $0.0001 per
share, of the Company (and any stock or other securities into which such common
shares may be converted or into which they may be exchanged).

 

(j)          “Company” means Protea Biosciences Group, Inc. a Delaware
corporation.

 

(k)         “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

 

(l)          “Disability” means a “permanent and total” disability incurred by a
Participant while in the employ of the Company or an Affiliate. For this
purpose, a permanent and total disability shall mean that the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

 

(m)        “Effective Date” means the date as of which the Plan is adopted by
the Board, subject to Section 3 of the Plan.

 

(n)         “Eligible Director” means a person who is (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, and (ii) an
“outside director” within the meaning of Section 162(m) of the Code.

 

(o)         “Eligible Person” means any (i) individual employed by the Company
or an Affiliate; (ii) director of the Company or an Affiliate; (iii) consultant
or advisor to the Company or an Affiliate, provided that if the Securities Act
applies such persons must be eligible to be offered securities registrable on
Form S-8 under the Securities Act; or (iv) prospective employees, directors,
officers, consultants or advisors who have accepted offers of employment or
consultancy from the Company or its Affiliates.

  

2

 

  

(p)          “Fair Market Value”, unless otherwise provided by the Committee in
accordance with all applicable laws, rules regulations and standards, means, on
a given date, (i) if the Common Shares (A) are listed on a national securities
exchange or (B) are not listed on a national securities exchange, but are quoted
by the OTC Markets Group, Inc. (www.otcmarkets.com) or any successor or
alternative recognized over-the-counter market or another inter-dealer quotation
system, on a last sale basis, the average selling price of the Common Shares
reported on such national securities exchange or other inter-dealer quotation
system, determined as the arithmetic mean of such selling prices over the thirty
(30)-Business Day period preceding the Date of Grant, weighted based on the
volume of trading of such Common Shares on each trading day during such period;
or (ii) if the Common Shares are not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last sale basis, the amount
determined by the Committee in good faith to be the fair market value of the
Common Shares.

 

(q)          “Incentive Stock Option” means an Option that is designated by the
Committee as an incentive stock option as described in Section 422 of the Code.

 

(r)          “Mature Shares” means Common Shares owned by a Participant that are
not subject to any pledge or security interest and that have been either
previously acquired by the Participant on the open market or meet such other
requirements, if any, as the Committee may determine are necessary in order to
avoid an accounting earnings charge on account of the use of such shares to pay
the Exercise Price or satisfy a withholding obligation of the Participant.

 

(s)          “Negative Discretion” shall mean the discretion authorized by the
Plan to be applied by the Committee to eliminate or reduce the size of a
Performance Compensation Award consistent with Section 162(m) of the Code.

 

(t)           “Nonqualified Stock Option” means an Option that is not designated
by the Committee as an Incentive Stock Option.

 

(u)          “Option” means either an Incentive Stock Option or a Nonqualified
Stock Option.

 

(v)          “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 5 of the Plan.

 

(w)          “Performance Compensation Award” shall mean any Award designated by
the Committee as a Performance Compensation Award pursuant to Section 10 of the
Plan.

 

(x)           “Performance Criteria” shall mean the criterion or criteria that
the Committee shall select for purposes of establishing the Performance Goal(s)
for a Performance Period with respect to any Performance Compensation Award
under the Plan.

 

(y)          “Performance Formula” shall mean, for a Performance Period, the one
or more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.

  

3

 

  

(z)          “Performance Goals” shall mean, for a Performance Period, the one
or more goals established by the Committee for the Performance Period based upon
the Performance Criteria.

 

(aa)        “Performance Period” shall mean the one or more periods of time, as
the Committee may select, over which the attainment of one or more Performance
Goals will be measured for the purpose of determining a Participant’s right to,
and the payment of, a Performance Compensation Award.

 

(bb)       “Plan” means this Protea Biosciences Group, Inc. 2013 Equity
Incentive Plan, as amended from time to time.

 

(cc)        “Restricted Period” means the period of time determined by the
Committee during which an Award is subject to restrictions or, as applicable,
the period of time within which performance is measured for purposes of
determining whether an Award has been earned.

 

(dd)       “Restricted Stock” means Common Shares, subject to certain specified
restrictions constituting “substantial risks of forfeiture” under Section 83 of
the Code.

 

(ee)        “Securities Act” means the Securities Act of 1933, as amended, and
any regulations promulgated or rulings issued thereunder.

 

(ff)         “Stock Bonus Award” means an Award granted under Section 9 of the
Plan.

 

(gg)       “Subsidiary” means any “subsidiary corporation” (within the meaning
of Section 424(f) of the Code) of the Company or an Affiliate.

 

3.           Effective Date; Duration. The Plan shall be effective as of the
Effective Date, but no Award shall be exercised or paid unless and until the
Plan has been approved by the stockholders of the Company, which approval shall
be within twelve (12) months after the date the Plan is adopted by the Board.
The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

 

4.           Administration.

 

(a)          The Committee shall administer the Plan. To the extent required to
comply with the provisions of Rule 16b-3 promulgated under the Exchange Act (if
the Board is not acting as the Committee under the Plan) or necessary to obtain
the exception for performance-based compensation under Section 162(m) of the
Code, as applicable, it is intended that each member of the Committee shall, at
the time he takes any action with respect to an Award under the Plan, be an
Eligible Director. However, the fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under the Plan. The acts of a
majority of the members present at any meeting at which a quorum is present or
acts approved in writing by a majority of the Committee shall be deemed the acts
of the Committee.

  

4

 

  

(b)          Subject to the provisions of the Plan and applicable law, the
Committee shall have the sole powers and authority, in its sole discretion, to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Common Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) interpret, administer, reconcile any inconsistency
in, settle any controversy regarding, correct any defect in and/or complete any
omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (vi) establish, amend, suspend, or waive any rules and
regulations and appoint such agents as the Committee shall deem appropriate for
the proper administration of the Plan; (vii) accelerate the vesting or
exercisability of, payment for or lapse of restrictions on, Awards; and
(viii) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

 

(c)          The Committee may delegate to one or more officers of the Company
or any Affiliate the authority to act on behalf of the Committee with respect to
any matter, right, obligation, or election that is the responsibility of or that
is allocated to the Committee herein, and that may be so delegated as a matter
of law, except for grants of Awards to persons (i) subject to Section 16 of the
Exchange Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Section 162(m) of the Code.

 

(d)          No member of the Board, the Committee, delegate of the Committee or
any employee, advisor or agent of the Company or the Board or the Committee
shall be liable for any action taken or omitted to be taken or any determination
made in good faith with respect to the Plan or any Award hereunder.

 

5.           Grant of Awards; Shares Subject to the Plan; Limitations.

 

(a)          The Committee may, from time to time, grant Options, Restricted
Stock, Stock Bonus Awards and/or Performance Compensation Awards to one or more
Eligible Persons.

 

(b)          Subject to Sections 3, 11 and 12 of the Plan, the Committee is
authorized to deliver under the Plan, Awards representing an aggregate of
4,000,000 Common Shares.

 

(c)          Common Shares underlying Awards under the Plan that are forfeited,
cancelled, expire unexercised, or are settled in cash shall be available again
for Awards under the Plan.

 

(d)          Common Shares delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or any combination
of the foregoing.

 

6.           Participation. Participation shall be limited to Eligible Persons
who have entered into an Award Agreement.

  

5

 

  

7.           Options.

 

(a)          Generally. Each Option granted under the Plan shall be evidenced by
an Award Agreement. All Options granted under the Plan shall be Nonqualified
Stock Options unless the applicable Award Agreement expressly states that the
Option is intended to be an Incentive Stock Option. Notwithstanding any
designation of an Option, to the extent that the aggregate Fair Market Value of
Common Shares, determined on the Date of Grant, with respect to which Options
designated as Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company or any
Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonqualified Stock Options. Incentive Stock Options shall be granted only to
employees of the Company and its Affiliates. In the case of an Incentive Stock
Option, the terms and conditions of such grant shall be subject to and comply
with such rules as may be prescribed by Section 422 of the Code. If for any
reason an Option intended to be an Incentive Stock Option (or any portion
thereof) shall not qualify as an Incentive Stock Option, then, such Option or
portion thereof shall be regarded as a Nonqualified Stock Option appropriately
granted under the Plan.

 

(b)          Exercise Price. The exercise price (“Exercise Price”) per Common
Share for each Option shall not be less than 100% of the Fair Market Value of
such share determined as of the Date of Grant; provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns shares representing more than 10% of the voting power
of all classes of shares of the Company or any Affiliate, as determined in
accordance with Section 1.424-1(d) of the Treasury Regulations, the Exercise
Price per share shall not be less than 110% of the Fair Market Value per share
on the Date of Grant.

 

(c)          Vesting and Expiration. Options shall vest and become exercisable
in such manner and on such date or dates determined by the Committee, and shall
expire after such period, not to exceed ten (10) years from the Date of Grant,
as may be determined by the Committee (the “Option Period”); provided, however,
that the Option Period shall not exceed five (5) years from the Date of Grant in
the case of an Incentive Stock Option granted to a Participant who on the Date
of Grant owns shares representing more than 10% of the voting power of all
classes of shares of the Company or any Affiliate, as determined in accordance
with Section 1.424-1(d) of the Treasury Regulations; and, provided, further,
that notwithstanding any vesting dates set by the Committee, the Committee may,
in its sole discretion, accelerate the exercisability of any Option, which
acceleration shall not affect the terms and conditions of such Option other than
with respect to exercisability. Unless otherwise provided by the Committee in an
Award agreement:

 

(i)          an Option shall vest and become exercisable with respect to 100% of
the Common Shares subject to such Option on the fourth (4th) anniversary of the
Date of Grant;

 

(ii)         the vested and unvested portion of an Option shall immediately
expire upon termination of employment or service of the Participant granted the
Option for Cause or as a result of the resignation by the Participant; and

 

(iii)        the vested and unvested portion of an Option shall expire on the
90th day following the date of termination of employment or service of the
Participant granted the Option for any other reason not set forth in 7(c)(ii)
above, provided however, that in the event of termination of employment or
service by reason of such Participant’s death or Disability, the vested portion
of such Option shall remain exercisable for one year following such death or
Disability, but not later than the expiration of the Option Period; but,
provided however, that if such Option is an Incentive Stock Option, the vested
portion of such Incentive Stock Option shall remain exercisable for three months
following the death of the Participant, but not later than the expiration of the
Option Period



 

6

 



 

(d)          Method of Exercise and Form of Payment. Options that have become
exercisable may be exercised by delivery of notice of exercise to the Company in
accordance with the terms of the Award Agreement accompanied by payment of the
Exercise Price. The Exercise Price shall be payable (i) in cash, check (subject
to collection), and/or Mature Shares valued at Fair Market Value at the time the
Option is exercised, or; (ii) by such other method as the Committee may permit,
including without limitation: (A) if there is a public market for the Common
Shares at such time, by means of a broker-assisted “cashless exercise” pursuant
to which the Company is delivered a copy of irrevocable instructions to a
stockbroker to sell the Common Shares otherwise deliverable upon the exercise of
the Option and to deliver promptly to the Company an amount equal to the
Exercise Price or (B) by a “net exercise” method whereby the Company withholds
from the delivery of the Common Shares for which the Option was exercised that
number of Common Shares having a Fair Market Value equal to the aggregate
Exercise Price for the Common Shares for which the Option was exercised. Any
fractional Common Shares shall be settled in cash.

 

(e)          Notification upon Disqualifying Disposition of an Incentive Stock
Option. Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date he makes a
disqualifying disposition of any Common Shares acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any sale or other
taxable disposition of such Common Shares before the later of (i) two years
after the Date of Grant or (ii) one year after the date of exercise.

 

8.           Restricted Stock.

 

(a)          Generally. Each grant of Restricted Stock shall be evidenced by an
Award Agreement. Each such grant shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement.

 

(b)          Restricted Accounts; Escrow or Similar Arrangement. Upon the grant
of Restricted Stock, a book entry in a restricted account shall be established
in the Participant’s name at the Company’s transfer agent and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than held in such restricted account pending the release of the
applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate share
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and blank
share power within the amount of time specified by the Committee, the Award
shall be null and void ab initio. Subject to the restrictions set forth in this
Section 8 and the applicable Award Agreement, the Participant generally shall
have the rights and privileges of a stockholder as to such Restricted Stock,
including without limitation the right to vote such Restricted Stock and the
right to receive dividends, if applicable. To the extent shares of Restricted
Stock are forfeited, any share certificates issued to the Participant evidencing
such shares shall be returned to the Company, and all rights of the Participant
to such shares and as a stockholder with respect thereto shall terminate without
further obligation on the part of the Company.

  

7

 

 

(c)          Vesting; Acceleration of Lapse of Restrictions. Unless otherwise
provided by the Committee in an Award agreement: (i) the Restricted Period shall
lapse with respect to 100% of the Restricted Stock on the third (3rd)
anniversary of the Date of Grant; and (ii) the unvested portion of Restricted
Stock shall terminate and be forfeited upon termination of employment or service
of the Participant.

 

(d)           Delivery of Restricted Stock. Upon the expiration of the
Restricted Period with respect to any shares of Restricted Stock, the
restrictions set forth in the applicable Award Agreement shall be of no further
force or effect with respect to such shares, except as set forth in the
applicable Award Agreement. If an escrow arrangement is used, upon such
expiration, the Company shall deliver to the Participant, or his beneficiary,
without charge, the share certificate evidencing the shares of Restricted Stock
that have not then been forfeited and with respect to which the Restricted
Period has expired (rounded down to the nearest full share). Dividends, if any,
that may have been withheld by the Committee and attributable to any particular
share of Restricted Stock shall be distributed to the Participant in cash or, at
the sole discretion of the Committee, in shares of Common Stock having a Fair
Market Value equal to the amount of such dividends.

 

9.          Stock Bonus Awards. The Committee may issue unrestricted Common
Shares, or other Awards denominated in Common Shares, under the Plan to Eligible
Persons, either alone or in tandem with other awards, in such amounts as the
Committee shall from time to time in its sole discretion determine. Each Stock
Bonus Award granted under the Plan shall be evidenced by an Award Agreement.
Each Stock Bonus Award so granted shall be subject to such conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.

 

10.         Performance Compensation Awards.

 

(a)          Generally. The Committee shall have the authority, at the time of
grant of any Award described in Sections 7 through 10 of the Plan, to designate
such Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. The Committee
shall have the authority to make an award of a cash bonus to any Participant and
designate such Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

 

(b)          Discretion of Committee with Respect to Performance Compensation
Awards. With regard to a particular Performance Period, the Committee shall have
sole discretion to select the length of such Performance Period, the type of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal, the kind and/or level of the
Performance Goals that is to apply and the Performance Formula. Within the first
90 calendar days of a Performance Period, the Committee shall, with regard to
the Performance Compensation Awards to be issued for such Performance Period,
exercise its discretion with respect to each of the matters enumerated in the
immediately preceding sentence and record the same in writing.



 

8

 

 

(c)          Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal shall be based on the attainment of specific
levels of performance of the Company and/or one or more Affiliates, divisions or
operational units, or any combination of the foregoing, as determined by the
Committee. Any one or more of the Performance Criteria adopted by the Committee
may be used on an absolute or relative basis to measure the performance of the
Company and/or one or more Affiliates as a whole or any business unit of the
Company and/or one or more Affiliates (or any combination thereof), as the
Committee may deem appropriate, or any of the above Performance Criteria may be
compared to the performance of a selected group of comparison companies, or a
published or special index that the Committee, in its sole discretion, deems
appropriate, or as compared to various stock market indices. The Committee also
has the authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 calendar days of a Performance Period (or,
if longer or shorter, within the maximum period allowed under Section 162(m) of
the Code), define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period and
thereafter promptly communicate such Performance Criteria to the Participant.

 

(d)          Modification of Performance Goal. In the event that applicable tax
and/or securities laws change to permit Committee discretion to alter the
governing Performance Criteria without obtaining stockholder approval of such
alterations, the Committee shall have sole discretion to make such alterations
without obtaining stockholder approval. The Committee is authorized at any time
during the first 90 calendar days of a Performance Period (or, if longer or
shorter, within the maximum period allowed under Section 162(m) of the Code, if
applicable), or at any time thereafter to the extent the exercise of such
authority at such time would not cause the Performance Compensation Awards
granted to any Participant for such Performance Period to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code, in its sole
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period, based on and in order to appropriately reflect the following
events: (i) asset write-downs; (ii) litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (iv) any
reorganization and restructuring programs; (v) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (or any successor
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year; (vi) acquisitions or
divestitures; (vii) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; (viii) foreign exchange gains and
losses; and (ix) a change in the Company’s fiscal year.

 

(e)          Payment of Performance Compensation Awards.

 

(i)          Condition to Receipt of Payment. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company on the
last day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period.

 

(ii)         Limitation. A Participant shall be eligible to receive payment in
respect of a Performance Compensation Award only to the extent that: (A) the
Performance Goals for such period are achieved; and (B) all or some of the
portion of such Participant’s Performance Compensation Award has been earned for
the Performance Period based on the application of the Performance Formula to
such achieved Performance Goals.



 

9

 

 

(iii)        Certification. Following the completion of a Performance Period,
the Committee shall review and certify in writing whether, and to what extent,
the Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

 

(iv)         Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate. The Committee shall not have the
discretion, except as is otherwise provided in the Plan, to (A) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained; or
(B) increase a Performance Compensation Award above the applicable limitations
set forth in Section 5 of the Plan.

 

(f)          Timing of Award Payments. Performance Compensation Awards granted
for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by this Section 10, but in no event later than two-and-one-half months following
the end of the fiscal year during which the Performance Period is completed in
order to comply with the short-term deferral rule under Section 1.409A-1(b)(4)
of the Treasury Regulations. Notwithstanding the foregoing, payment of a
Performance Compensation Award may be delayed, as permitted by Section
1.409A-2(b)(7)(i) of the Treasury Regulations, to the extent that the Company
reasonably anticipates that if such payment were made as scheduled, the
Company's tax deduction with respect to such payment would not be permitted due
to the application of Section 162(m) of the Code.

 

11.         Adjustments upon Changes in Capitalization, Merger and Certain Other
Events.

 

(i)          Changes in Capitalization. Subject to any action required under
applicable law, the number of Common Shares covered by each outstanding Award,
and the number of Common Shares that have been authorized for issuance under the
Plan but as to which no Awards have yet been granted or that have been returned
to the Plan upon cancellation or expiration of an Award, as well as the Exercise
Price covered by each outstanding Option, shall be proportionately adjusted for
any increase or decrease in the number of issued Common Shares resulting from a
stock split, reverse stock split, stock dividend, combination, recapitalization
or reclassification of the Common Shares, or any other increase or decrease in
the number of issued Common Shares effected without consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive.

 

(ii)         Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company (other than pursuant to a plan of merger or
reorganization), each outstanding Award will become exercisable within ten (10)
days immediately prior to such dissolution or liquidation and all unexercised
Awards will terminate upon such dissolution or liquidation, unless determined
otherwise by the Committee.

  

10

 

  

(iii)        Effect of Change in Control. Except to the extent otherwise
provided in an Award Agreement or if otherwise determined by the Committee, in
the event of a Change in Control, notwithstanding any provision of the Plan to
the contrary, with respect to all or any portion of a particular outstanding
Award: (A) all of the then outstanding Options shall immediately vest and become
immediately exercisable immediately prior to the Change in Control; (B) the
Restricted Period shall expire as of a time prior to the Change in Control
(including without limitation a waiver of any applicable Performance Goals); and
(C) Performance Periods in effect on the date the Change in Control occurs shall
end on such date, and the Committee shall (x) determine the extent to which
Performance Goals with respect to each such Performance Period have been met
based upon such audited or unaudited financial information or other information
then available as it deems relevant and (y) cause the Participant to receive
partial or full payment of Awards for each such Performance Period based upon
the Committee’s determination of the degree of attainment of the Performance
Goals, or assuming that the applicable “target” levels of performance have been
attained or on such other basis determined by the Committee. To the extent
practicable, any actions taken by the Committee under this paragraph shall occur
in a manner and at a time which allows affected Participants the ability to
participate in the Change in Control transaction with respect to the Common
Shares subject to their Awards.

 

12.          Amendments and Termination.

 

(a)          Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that (i) no amendment to the definition of Eligible Person shall be
made without stockholder approval and (ii) no such amendment, alteration,
suspension, discontinuation or termination shall be made without stockholder
approval if such approval is necessary to comply with any tax or regulatory
requirement applicable to the Plan (including, without limitation, as necessary
to comply with any rules or requirements of any securities exchange or
inter-dealer quotation system on which the Common Shares may be listed or quoted
or to prevent the Company from being denied a tax deduction under Section 162(m)
of the Code); and, provided, further, that any such amendment, alteration,
suspension, discontinuance or termination that would materially and adversely
affect the rights of any Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the prior
written consent of the affected Participant, holder or beneficiary.

 

(b)          Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively; provided, however that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant.

  

11

 

  

13.         General.

 

(a)          Nontransferability; Trading Restrictions.

 

(i)          Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(ii)         Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards to be transferred by a Participant, subject to such
rules as the Committee may adopt consistent with any applicable Award agreement
to preserve the purposes of the Plan, to: (A) any person who is a “family
member” of the Participant, as such term is used in the instructions to Form S-8
under the Securities Act (collectively, the “Immediate Family Members”); (B) a
trust solely for the benefit of the Participant and his or her Immediate Family
Members; or (C) a partnership or limited liability company whose only partners
or stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved by the Committee in its sole
discretion.

 

(iii)        The Committee shall have the right, either on an Award-by-Award
basis or as a matter of policy for all Awards or one or more classes of Awards,
to condition the delivery of vested Common Shares received in connection with
such Award on the Participant’s agreement to such restrictions as the Committee
may determine.

 

(b)          Tax Withholding.

 

(i)          A Participant shall be required to pay to the Company or any
Affiliate, or the Company or any Affiliate shall have the right and is hereby
authorized to withhold, from any cash, Common Shares, other securities or other
property deliverable under any Award or from any compensation or other amounts
owing to a Participant, the amount (in cash, Common Shares, other securities or
other property) of any required withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding and taxes.

 

(ii)         Without limiting the generality of clause (i) above, the Committee
may, in its sole discretion, permit a Participant to satisfy, in whole or in
part, the foregoing withholding liability by (A) the delivery of Common Shares
(which are not subject to any pledge or other security interest and are Mature
Shares) owned by the Participant having a Fair Market Value equal to such
withholding liability or (B) having the Company withhold from the number of
Common Shares otherwise issuable or deliverable pursuant to the exercise or
settlement of the Award a number of shares with a fair market value equal to
such withholding liability (but no more than the minimum required statutory
withholding liability).



 

12

 



 

(c)          No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of the Company or an Affiliate, or other person, shall have any claim
or right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for future grants. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated. Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant any right to be retained in the employ or service of the
Company or an Affiliate, nor shall it be construed as giving any Participant any
rights to continued service on the Board. The Company or any of its Affiliates
may at any time dismiss a Participant from employment or discontinue any
consulting relationship, free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan or any Award agreement. By
accepting an Award under the Plan, a Participant shall thereby be deemed to have
waived any claim to continued exercise or vesting of an Award or to damages or
severance entitlement related to non-continuation of the Award beyond the period
provided under the Plan or any Award agreement, notwithstanding any provision to
the contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.

 

(d)          International Participants. With respect to Participants who reside
or work outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may in its sole discretion amend the terms of the Plan or
outstanding Awards (or establish a sub-plan) with respect to such Participants
in order to conform such terms with the requirements of local law or to obtain
more favorable tax or other treatment for a Participant, the Company or its
Affiliates.

 

(e)          Designation and Change of Beneficiary. Each Participant may file
with the Committee a written designation of one or more persons as the
beneficiary(ies) who shall be entitled to receive the amounts payable with
respect to an Award, if any, due under the Plan upon his death. A Participant
may, from time to time, revoke or change his beneficiary designation without the
consent of any prior beneficiary by filing a new designation with the Committee.
The last such designation filed with the Committee shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless actually received by the Committee prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by a Participant, the
beneficiary shall be deemed to be his spouse or, if the Participant is unmarried
at the time of death, his estate. Upon the occurrence of a Participant’s divorce
(as evidenced by a final order or decree of divorce), any spousal designation
previously given by such Participant shall automatically terminate.

 

(f)          No Rights as a Stockholder. Except as otherwise specifically
provided in the Plan or any Award Agreement, no person shall be entitled to the
privileges of ownership in respect of Common Shares that are subject to Awards
hereunder until such shares have been issued or delivered to that person.

 

(g)          Government and Other Regulations.

 

(i)          The obligation of the Company to settle Awards in Common Shares or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any Common Shares pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the Common Shares to be offered or sold
under the Plan.

  

13

 

 

(ii)         The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of Common Shares from the public markets, the Company’s issuance of
Common Shares to the Participant, the Participant’s acquisition of Common Shares
from the Company and/or the Participant’s sale of Common Shares to the public
markets, illegal, impracticable or inadvisable. If the Committee determines to
cancel all or any portion of an Award in accordance with the foregoing, unless
doing so would violate Section 409A of the Code, the Company shall pay to the
Participant an amount equal to the excess of (A) the aggregate fair market value
of the Common Shares subject to such Award or portion thereof canceled
(determined as of the applicable exercise date, or the date that the shares
would have been vested or delivered, as applicable), over (B) the aggregate
Exercise Price (in the case of an Option) or any amount payable as a condition
of delivery of Common Shares (in the case of any other Award). Such amount shall
be delivered to the Participant as soon as practicable following the
cancellation of such Award or portion thereof.

 

(h)          Payments to Persons Other Than Participants. If the Committee shall
find that any person to whom any amount is payable under the Plan is unable to
care for his affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his estate (unless a prior claim therefor
has been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

 

(i)          Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to the conflict of laws provisions.

 

(j)          Severability. If any provision of the Plan or any Award or Award
agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable laws
in the manner that most closely reflects the original intent of the Award or the
Plan, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

(k)          Obligations Binding on Successors. The obligations of the Company
under the Plan shall be binding upon any successor corporation or organization
resulting from the merger, amalgamation, consolidation or other reorganization
of the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

 

14

 

  

(l)          Code Section 162(m) Approval. If so determined by the Committee,
the provisions of the Plan regarding Performance Compensation Awards shall be
disclosed and reapproved by stockholders no later than the first stockholder
meeting that occurs in the fifth year following the year in which stockholders
previously approved such provisions, in each case in order for certain Awards
granted after such time to be exempt from the deduction limitations of Section
162(m) of the Code. Nothing in this clause, however, shall affect the validity
of Awards granted after such time if such stockholder approval has not been
obtained.

 

(m)          Expenses; Gender; Titles and Headings. The expenses of
administering the Plan shall be borne by the Company and its Affiliates.
Masculine pronouns and other words of masculine gender shall refer to both men
and women. The titles and headings of the sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than such titles or headings shall control.

 

(n)          Other Agreements. Notwithstanding the above, the Committee may
require, as a condition to the grant of and/or the receipt of Common Shares
under an Award, that the Participant execute lock-up, stockholder or other
agreements, as it may determine in its sole and absolute discretion.

 

(o)          Section 409A. The Plan and all Awards granted hereunder are
intended to comply with, or otherwise be exempt from, the requirements of
Section 409A of the Code. The Plan and all Awards granted under the Plan shall
be administered, interpreted, and construed in a manner consistent with Section
409A of the Code to the extent necessary to avoid the imposition of additional
taxes under Section 409A(a)(1)(B) of the Code. Notwithstanding anything in the
Plan to the contrary, in no event shall the Committee exercise its discretion to
accelerate the payment or settlement of an Award where such payment or
settlement constitutes deferred compensation within the meaning of Section 409A
of the Code unless, and solely to the extent that, such accelerated payment or
settlement is permissible under Section 1.409A-3(j)(4) of the Treasury
Regulations. If a Participant is a “specified employee” (within the meaning of
Section 1.409A-1(i) of the Treasury Regulations) at any time during the twelve
(12)-month period ending on the date of his termination of employment, and any
Award hereunder subject to the requirements of Section 409A of the Code is to be
satisfied on account of the Participant’s termination of employment,
satisfaction of such Award shall be suspended until the date that is six (6)
months after the date of such termination of employment.

 

(p)           Non-Uniform Determinations. The Committee's determinations under
the Plan (including without limitation determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the agreements evidencing same) need not be uniform and may be
made by the Committee selectively among persons who receive, or are eligible to
receive, Awards under the Plan, whether or not such persons are similarly
situated.

 

(q)          No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Participant or any other
person. To the extent that any Participant or other person acquires a right to
receive payments from the Company pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company.



 

15

 



 

(r)          No Restriction of Corporate Action. Nothing contained in the Plan
shall be construed to prevent the Company or any Parent or Subsidiary from
taking any corporate action which is deemed by the Company or such Parent or
Subsidiary to be appropriate or in its best interest, whether or not such action
would have an adverse effect on the Plan or any Award issued under the Plan. No
employee, beneficiary or other person shall have any claim against the Company
or any Parent or Subsidiary as a result of such action.

 

(s)          Non-Exclusivity of this Plan. Neither the adoption of this Plan by
the Board nor the submission of this Plan to the stockholders of the Company for
approval shall be construed as modifying or rescinding any previously approved
compensation plans or programs of the Company or any Subsidiary or creating any
limitations on the power or authority of the Board to adopt such additional or
other compensation arrangements as the Board may deem necessary or desirable.

 

(t)          Plan Subject to Certificate of Incorporation and By-Laws. This Plan
is subject to the Certificate of Incorporation and Bylaws of the Company, as
they may be amended from time to time.

 

(u)          Compliance With Laws. In no event shall a Participant be permitted
to exercise an Option in a manner that the Committee determines would violate
the Sarbanes-Oxley Act of 2002, as amended, if applicable, or any other
applicable law or the rules and regulations of any securities exchange or
inter-dealer quotation system on which the securities of the company are listed
or traded.

  

This Plan was approved by the Board of Directors on February 8, 2013.

 

16

